DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 06/15/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Deiner et al. (WO 2010/147589).
	On page 9, lines 1-8 and page 11, lines 5-10, Deiner et al. teach a liquid ink, comprising:
	a pigment dispersion; 
	a polyurethane dispersion (page 5 lines 1-24); 
	a polytetrafluoroethylene wax emulsion having a particle diameter less than 50 nm (page 7, lines 12-24); 
	a co-solvent (page 11, line 23 - page 12, line 11); and
	a balance of water (page 13, lines 11-18).
	On page 2, lines 25-26, Deiner et al. teach that the amount of the pigment is 0.1-10 wt%, the amount of the polyurethane dispersion is 0.01-10 wt% (page 2, lines 27-29), the polytetrafluoroethylene wax is from 0.25 to 1 % (page 8, lines 3-13), and the co-solvent is 0.1-30 wt% (page 12, lines 11-14).
	On page 13, lines 7-10, Deiner et al. teach the ink to comprise a surfactant in an amount of 0.1-4 wt%, such as a phosphate surfactant (page 13, lines 1-3) and an acetylenic surfactant (page 12, line 27), and an antimicrobial agent (page 13, lines 21-29). 
	On page 5, line 12 - page 6, line 25, Deiner et al. teach that the polyurethane dispersion is selected from an aromatic polyether dispersion or an aliphatic polyether polyurethane dispersion, wherein the co-solvent is a glycol ether (page 12, lines 1-7).
	Thus, the requirements for rejection under 35 U.S.C. 102 (a)(1) are met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE